 



Exhibit 10.23
Fiscal 2006 Salaries of Digene Corporation Executive Officers
          Set forth below are the fiscal 2006 salaries of the executive officers
of Digene Corporation:

              Salary for Name and Title   Fiscal 2006
Evan Jones
Chief Executive Officer and Chairman of the Board
  $ 461,200  
 
       
Charles M. Fleischman
President, Chief Operating Officer and Chief Financial Officer
  $ 398,600  
 
       
Robert McG. Lilley
Senior Vice President, Global Sales and Marketing
  $ 355,587  
 
       
Attila T. Lorincz, Ph.D.
Senior Vice President and Chief Scientific Officer
  $ 311,200  
 
       
Vincent J. Napoleon
Senior Vice President, General Counsel and Secretary
  $ 257,500  
 
       
Belinda O. Patrick
Senior Vice President, Manufacturing Operations
  $ 238,000  
 
       
Joseph P. Slattery
Senior Vice President, Finance and Information Systems
  $ 239,300  
 
       
Donna Marie Seyfried
Vice President, Business Development
  $ 249,000  

 